Exhibit 10.8

 

TRADEMARK LICENSE AGREEMENT

 

THIS AGREEMENT, entered into on August 29, 2018 and effective as of the 31st day
of August 2018 (“Effective Date”), is between Sysorex Consulting, Inc., a
California corporation (hereinafter “Licensor”) and Sysorex, Inc., a Nevada
corporation (hereinafter “Licensee”), who are sometimes, as the context
requires, referred to individually as a “party” and together as the “parties.”

 

WHEREAS, Licensor is the owner of all right, title, and interest in and to the
trademark, SYSOREX, which is the subject of U.S. Application No. 87/877,038 (the
“Mark”);

 

WHEREAS, Licensor and Inpixon, the parent of Licensee, entered into a Share
Purchase Agreement, dated January 18, 2018 (“Purchase Agreement”);

 

WHEREAS, consistent with the terms of the Purchase Agreement, which are herein
incorporated by reference, Licensee desires to acquire a license to use the Mark
in connection with goods or services offered for sale or sold by Licensee (“the
Licensed Goods and/or Services”);

 

NOW THEREFORE, in consideration of the mutual promises and obligations in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Licensor and Licensee hereby
agree as follows:

 

1. Grant; Consideration

 

1.1Licensor grants to Licensee, subject to the terms of this Agreement, a
perpetual, non-exclusive license to use the Mark on a worldwide basis as a part
of the trade names “Sysorex, Inc.” and “Sysorex Government Services”.

 

1.2Licensee may not sublicense its rights hereunder unless (i) such sub-licensee
expressly agrees in writing to assume all of Licensee’s obligations and duties
hereunder, (ii) Licensee obtains Licensor’s prior written approval in advance of
the granting of such sublicense, (iii) Licensor approves the form and content of
the sublicense agreement; and (iv) Licensee shall remain liable for all such
obligations and duties hereunder. Except as expressly provided by this Section
1.2, Licensee may not grant sublicenses other than with Licensor’s prior written
consent.

 

1.3As consideration for the license granted herein, Licensee shall transfer to
Licensor 1,000,000 shares of the restricted common stock of Licensee, $0.00001
par value (the “Licensee’s Common Stock”), and, for so long as this Agreement is
not terminated, on each anniversary of the Effective Date Licensee shall
transfer to Licensor 250,000 shares of Licensee’s Common Stock. In the event of
changes in the outstanding shares of Licensee’s Common Stock by reason of stock
dividends, stock splits, reverse stock splits, recapitalizations, mergers,
consolidations, combinations or exchanges of shares, separations,
reorganizations or liquidations (each an “Adjustment Event”), Licensor and
Licensee shall negotiate in good faith to adjust the number of shares of
Licensee’s Common Stock to be issued pursuant to this Agreement.

 



 

 

 

2. Term of Agreement

 

2.1The term of this Agreement shall be perpetual, unless sooner terminated by
operation of law or in accordance with the provisions of this Agreement.

 

3. Quality Control, Advertising

 

3.1Licensee represents, warrants, and covenants as follows:

 

3.1.1The Licensed Goods and/or Services shall be substantially identical to and
of no lesser quality than Goods and/or Services offered by Licensor prior to the
Effective Date of this Agreement;

 

3.1.2Licensee shall not offer for sale, advertise, promote, distribute, or use
for any purpose any Licensed Goods and/or Services that are damaged, defective,
or of “second” quality; and;

 

3.1.3In its performance of its duties and obligations pursuant to this
Agreement, Licensee shall operate its business in compliance with all applicable
federal, state, and local laws and regulations.

 

3.2Licensor shall have the right to modify or supplement the quality standards
applicable hereunder by providing written notice thereof to Licensee. Licensee
shall implement these modified or supplemental quality standards within a
commercially reasonable time period. Licensor shall have the right to inspect
Licensee’s business facilities during normal business hours, with at least 72
hours’ advance prior notice, to insure Licensee’s compliance with such quality
standards.

 

3.3Licensee shall provide to Licensor for review and approval representative
samples of all Licensed Goods and/or Services, labels or packaging to be used on
or in connection with the Licensed Goods and/or Services, and all uses of the
Mark by Licensee, and all advertising, marketing, or other promotional materials
relating to the Licensed Goods and/or Services at least ten (10) days prior to
any adoption of or change to such labels, packaging, or uses of the Mark, or any
publication or distribution of such materials. Licensee agrees not to adopt or
change any labels, packaging, or use of the Mark, and not to publish or
distribute any promotional materials, until approval of such Licensed Goods
and/or Services, labels, packaging, use, or materials is received in writing
from Licensor. Licensor, in its reasonable discretion, may grant or deny such
approval. Licensor shall provide approval or reasons for withholding of approval
within five (5) business days from date of Licensee submitting requests for
approval.

 

3.4Licensee shall provide production samples and advertising of any Licensed
Goods and/or Services upon receipt of a request from Licensor.

 



2

 

 

3.5Licensee shall not distribute, sell, or offer for sale Licensed Goods and/or
Services to any customer or in any channel of trade that would be inconsistent
with the reputation of Licensor and the goodwill that Licensor has established
in the Mark.

 

3.6In the event that Licensor notifies Licensee in writing of specific quality
concerns or identifies that the quality of specific Licensed Goods and/or
Services falls below the level of quality warranted by Licensee in this
Agreement (“Nonconforming Goods and/or Services”), Licensor shall have the
right, upon written notice to Licensee, and only if Licensee does not cure
within thirty (30) days, to withdraw approval of such Licensed Goods and/or
Services, and to demand that Licensee immediately cease all distribution, sale,
and offering for sale of any or all of such Licensed Goods and/or Services and
take any action reasonably requested by Licensor to rectify the situation or to
limit the potential damage to persons, property, the Mark, or Licensor’s
reputation. Licensee shall not resume the distribution, sale, or offering for
sale of any Nonconforming Goods and/or Services without the prior written
approval of Licensor which will not be unreasonably withheld or delayed.
Licensor will determine, in its reasonable discretion, whether the cause that
resulted in such Goods and/or Services being Nonconforming Goods and/or Services
has been rectified and will not recur, and may withhold approval to resume the
distribution, sale, and offering for sale of such Goods and/or Services until it
has so determined. If Licensor reasonably determines that such cause cannot or
will not be rectified or cured, it may terminate this Agreement pursuant to
Section 7.

 

4. Use of the Mark

 

4.1The Licensor and Licensee agree that this Agreement does not constitute a
partnership or joint venture. Licensee agrees not to use the Mark or the name of
Licensor other than as provided by this Agreement.

 

4.2Licensee agrees that it will not alter, modify, dilute, or otherwise misuse
the Mark, or use the Mark on or in connection with any products or services or
in any manner, or make any statements or claims, or distribute, sell, or offer
for sale Licensed Goods and/or Services to any customer or in any channel of
trade, that would or would be likely to damage or demean the name or reputation
of the Mark or Licensor.

 

4.3Licensee agrees not to use any other trademark, service mark, logo, symbol,
or device in combination with the Mark without the prior written consent of
Licensor.

 

4.4At the direction of Licensor, and upon three (3) months’ notice, Licensee
shall cause to appear in association with Licensee’s use of the Mark such
trademark or other notices as Licensor may from time to time reasonably
designate in writing to Licensee.

 

5. Ownership and Protection of Rights

 

5.1Licensee recognizes the value of the goodwill associated with the Mark and
acknowledges that such goodwill belongs exclusively to Licensor. Licensee
acknowledges the exclusive right, title and interest of Licensor in and to the
Mark, and agrees that it will not claim or represent that it owns any right,
title, or interest in or to the Mark, other than the rights granted to Licensee
under this Agreement.

 



3

 

 

5.2Licensee agrees that its use of the Mark inures to the benefit of Licensor
and agrees not to register, attempt to register, or attempt to obtain ownership,
on its own behalf or through a third party, in any jurisdiction, of the Mark.
Licensee further agrees not to contest Licensor’s ownership of the Mark.

 

5.3At the request of Licensor, Licensee shall perform any reasonable acts
necessary to preserve and protect, and to vest in Licensor, ownership of and
title to the Mark.

 

5.4Licensee agrees to notify Licensor promptly in writing of any merchandise or
services advertised, promoted or sold that may constitute an infringement or
improper use of the Mark on the Licensed Goods and/or Services, of which
Licensee has knowledge. Licensee further agrees to reasonably assist Licensor in
obtaining, defending and enforcing its rights in or registration of the Mark by
providing evidence, testimony, and documents concerning Licensee’s use of the
Mark, and by taking any other action reasonably requested by Licensor, including
but not limited to, joining in any such enforcement action, all at the
reasonable request and expense of Licensor.

 

5.5As between Licensor and Licensee, Licensor shall have the sole right to
determine whether or not any action shall be taken on account of any
infringement or improper use of the Mark. Licensee agrees not to contact any
third party, not to make any demands or claims, not to institute any suit, and
not to take any other action on account of such infringements or uses without
first obtaining the prior written permission of Licensor. All costs and
expenses, including attorneys’ fees, incurred in connection with any suit
instituted by Licensee, without the consent of Licensor, shall be borne solely
by Licensee. For the avoidance of doubt, Licensor shall otherwise bear all costs
and expenses of any such action, including attorneys’ fees.

 

5.6With respect to all claims and suits for infringement of the Mark, including
suits in which Licensee is joined as a party, Licensor shall have the sole
right, at its sole expense, to employ counsel of its choosing and to direct the
handling of the litigation and any settlement thereof. Licensor shall be
entitled to receive and retain all amounts awarded as damages, profits or
otherwise in connection with such suits.

 

6. Representations, Warranties, Indemnification and Insurance

 

6.1Licensor warrants and represents to Licensee as follows:

 

6.1.1Licensor has full right, power and authority to enter into this Agreement,
grant the license to Licensee as herein granted and consummate the transactions
contemplated hereby;

 

6.1.2Licensor is the owner of or otherwise has the exclusive right to use the
Mark in connection with the Licensed Goods and/or Services;

 



4

 

 

6.1.3To the best of Licensor’s present knowledge, Licensee’s use of the Mark in
connection with the Licensed Goods and/or Services pursuant to this Agreement
will not infringe any rights owned or possessed by any third party;

 

6.1.4Licensor shall indemnify, defend and hold Licensee harmless from and
against any and all charges, claims and/or suits, including reasonable
attorneys’ fees and costs related thereto, paid or incurred by Licensee that
arise from Licensee’s use of the Mark in accordance with the terms and
conditions of this Agreement.

 

6.2Licensor assumes no liability to Licensee or third parties, with respect to
(i) Licensed Goods and/or Services distributed, sold, or offered for sale by
Licensee or (ii) the use of the Mark by Licensee that is not in accordance with
the terms and conditions of this Agreement, for any direct, indirect,
incidental, special or consequential losses or damages, regardless of the form
of action, whether in contract or tort, and regardless of whether the cause of
action arises from the manufacture, use, sale, or other disposal of Licensed
Goods and/or Services or from Licensor’s performance under this Agreement.

 

6.3Licensee agrees to indemnify and hold harmless Licensor and its governing
board, officers, employees and agents from and against, any and all claims,
demands, actions, causes of action, suits, proceedings, damages, liabilities,
costs, and expenses of every nature, including reasonable attorneys’ fees,
relating to or arising out of (i) the manufacture, distribution, advertising,
use, sale or offering for sale of any Licensed Goods and/or Services or (ii)
Licensee’s use of the Mark that is not in accordance with the terms and
conditions of this Agreement.

 

6.4Licensee shall maintain in full force and effect, throughout the term of this
Agreement, at its own cost, from a qualified insurance company, commercial
insurance for bodily injury and property damage, including product and completed
operation liability coverage, in a total amount of five million dollars
($5,000,000.00) per incident. Licensor shall be given thirty (30) days’ prior
written notice of cancellation or any material change to the insurance policy.
Such insurance policy shall include, as additional insureds, Licensor, its
agents and employees. Licensee shall furnish to Licensor a certificate of
insurance evidencing the aforementioned coverage on or before the Effective Date
upon reasonable request by Licensor. Such insurance coverage shall be provided
with respect to claims for bodily injury or property damage arising out of the
manufacture, distribution, advertising, use, sale or offering for sale of the
Licensed Goods and/or Services or Licensee’s use of the Mark that is not in
accordance with the terms of this Agreement, regardless of when such claims are
made or when the underlying injuries occur or manifest themselves.

 



5

 

 

7. Termination

 

7.1Licensor shall have the right to terminate this Agreement immediately by
giving written notice to Licensee if:

 

7.1.1Licensee fails to observe or perform any covenant or obligation herein and
if such default is not cured within thirty (30) days after Licensee receives
written notice specifying such default;

 

7.1.2Licensee files a petition in bankruptcy or is adjudicated as bankrupt or
insolvent, or makes an assignment for the benefit of creditors or an arrangement
pursuant to any bankruptcy law, or if a receiver is appointed for Licensee’s
business;

 

7.1.3Licensee discontinues its business or changes its name so that the word
“Sysorex” no longer appears in its name or on the Licensed Goods and/or
Services;

 

7.1.4Any of the rights granted to Licensee by this Agreement is the subject or
object of an attachment, sequestration, mortgage, lien, or pledge, or is about
to be assigned or transferred to a third party; or

 

7.1.5.There occurs a Change of Control of Licensee. A Change of Control is
defined, for purposes of this Agreement, as follows:

 

(i) the consummation of any reorganization, consolidation, merger or sale of
Licensee in which Licensee is not the continuing or surviving corporation or
pursuant to which shares of Licensee’s Common Stock would be converted into
cash, securities or other property; or

 

(ii) Licensee’s stockholders approve an agreement for the sale, lease, exchange
or other transfer (in one transaction or a series of related transactions) of
all or substantially all of the assets of Licensee; or

 

(iii) the acquisition of beneficial ownership (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of
an aggregate of 50% or more of the voting power of Licensee’s outstanding voting
securities by any single person or group (as such term is used in Rule 13d-5
under the Exchange Act), unless such acquisition was approved by the Board of
Directors of Licensee prior to the consummation thereof); or

 

(iv) individuals who, as of the date of the Effective Date, constitute the Board
of Directors (the “Incumbent Board”) cease for any reason to constitute at least
a majority of such Board; provided that any individual who becomes a director of
the Company subsequent to the Effective Date, whose election, or nomination for
election by Licensee’s stockholders, was approved by the vote of at least a
majority of the directors then in office shall be deemed a member of the
Incumbent Board.

 



6

 

 

8. Licensee’s Duties upon Termination

 

8.1Upon termination of this Agreement for any reason, as specified in Section
7.1, Licensee shall (a) immediately discontinue manufacturing, distributing,
selling, and offering for sale all Licensed Goods and/or Services, including,
but not limited to, on any and all contracts entered into by Licensee, (b)
immediately discontinue all uses of the Mark, (c) promptly destroy all materials
in its possession incorporating the Mark and provide to Licensor a description
of the materials destroyed, (d) promptly provide Licensor with a statement
reporting all existing inventory of Licensed Goods and/or Services, and (e)
promptly provide written notification of the termination of this Agreement
(“Termination Notification”) to Licensee’s distributors. Licensor shall review
and approve the form and language contained in the Termination Notification
prior to the distribution to Licensee’s distributors, and Licensor shall be
copied on all such Termination Notifications to distributors.

 

8.2Notwithstanding the provisions of Section 8.1, in the event that this
Agreement is terminated for any reason other than a breach or other failure of
Licensee to meet the quality standards warranted herein or otherwise to perform
its obligations under this Agreement, Licensee shall not be required to remove
the Mark, nor be required to change the Mark on any equipment or goods on the
premises of any customer of Licensee.

 

9. Survival of Rights and Obligations

 

9.1Termination of this Agreement shall not impair any rights of Licensor or
Licensee, nor shall it relieve Licensee of any of its obligations under Section
8 hereof or any rights or obligations that have accrued prior to termination of
this Agreement.

 

10. Remedies

 

10.1Licensor and Licensee acknowledge that any material breach of this Agreement
by Licensee will result in immediate and irreparable damage, and that money
damages alone will be inadequate to compensate Licensor. Therefore, in the event
of a material breach or threatened material breach of any provision of this
Agreement by Licensee, Licensor may, in addition to all other remedies, obtain
immediate injunctive relief prohibiting the breach or compelling specific
performance.

 

11. Severability

 

11.1If any provision of this Agreement is held to be unenforceable, such
provision shall be limited and construed so as to make it enforceable consistent
with the parties’ manifest intentions or, if such limitation or construction is
not possible or would be inconsistent with the parties’ manifest intentions,
such provision will be deemed stricken from this Agreement. In any such event,
all other provisions of this Agreement will remain in full force and effect,
unless such enforcement would result in an injustice or be inconsistent with the
purposes of this Agreement.

 

12. Waiver

 

12.1No waiver of any term of this Agreement shall be valid unless in a writing
signed by the party against which the waiver is sought to be enforced. No waiver
by either party of any breach of or failure of performance under this Agreement
shall be deemed a continuing waiver or a waiver as to any subsequent or similar
breach.

 



7

 

 

13. No Assignment

 

13.1Neither this Agreement nor any right, license or privilege granted to
Licensee herein shall be assignable, without Licensee’s prior written consent to
such assignment, which consent shall not be unreasonably withheld or delayed,
except as to an assignment to a parent, subsidiary or affiliate of Licensee.

 

14. Notice

 

14.1All notices, demands, and other communications required by this Agreement,
shall be sent to the addresses set forth below unless and until a notification
of a change of address is given in writing. All notices, demands, and other
communications shall be deemed to have been duly given or made (i) when
delivered personally, (ii) when sent by electronic mail (with a second
confirmation copy sent by mail), (iii) when sent by fax to the fax number on the
address shown below, (iv) the second day following the day of delivery prepaid
to a national air courier service, or (v) three business days after deposit in
the U.S. mails, certified or registered, postage prepaid, in each case addressed
to the party to whom notice is being given at the addresses set forth below.

 

Licensor

Sysorex Consulting, Inc.

555 Bryant Street #590

Palo Alto, CA 94301

Email:

Attn:



Licensee

Sysorex, Inc.

2355 Dulles Corner Boulevard, Suite 600

Herndon, Virginia

Email:zaman.khan@sysorex.com

Attn: Zaman Khan

 

15. Governing Law

 

15.1This Agreement is made in the State of California, and shall be governed and
construed by the internal laws of the State of California. Licensor and Licensee
agree that exclusive jurisdiction over any legal action arising out of or in
connection with this Agreement will be in state or federal courts located in Los
Angeles, California. Licensor and Licensee hereby agree to such jurisdiction and
venue.

 

16. Entire Agreement

 

16.1This Agreement contains the entire agreement between Licensor and Licensee
with regard to its subject matter and supersedes all prior agreements between
them pertaining to its subject matter. This Agreement may be altered or amended
only in a duly executed writing.

 



8

 

 

17. Confidentiality

 

17.1Licensor and Licensee agree to treat as confidential any and all information
received from the other in connection with the negotiation, execution and
performance of this Agreement, including but not limited to, the terms and
provisions of this Agreement, trade secrets, specific business plans and
marketing information. These restrictions do not apply to any information, data,
or materials that are or become generally known to others in the industry, other
than as a result of a party’s violation of this Section 17 or are independently
developed by others and are made available to a party on a non-confidential
basis by a person or entity other than Licensor and Licensee.

 

IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized representatives on the dates set forth below.

 



SYSOREX CONSULTING, INC.   SYSOREX, INC.       By: /s/ A. Salam Qureishi   By:
/s/ Zaman Khan Name: A. Salam Qureishi   Name: Zaman Khan Title: CEO   Title:
CEO Date: 8-29-18   Date: 29 August 2018

 



9

 